Voto particular disidente emitido por el
Juez Asociado Señor Feliberti Cintrón,
al cual se unen la Jueza Presidenta Oronoz Rodríguez y el Juez Asociado Señor Colón Pérez.
El pasado viernes 28 de octubre de 2016 emitimos una Resolución expidiendo el recurso de epígrafe. Inconforme, en horas de la tarde del sábado 29 de octubre de 2016, el Comisionado Electoral del Partido Popular Democrático, *684Ledo. Guillermo San Antonio Acha, presentó una Moción Urgente de Desestimación por Falta de Jurisdicción del Tribunal y, en la Alternativa, Solicitud de Orden Aclarato-ria sobre Consolidación (Moción Urgente).(1) Por entender que, efectivamente, el recurso de revisión presentado por la parte aquí peticionaria ante el Tribunal de Primera Ins-tancia —objeto del presente recurso de certificación intra-jurisdiccional— no fue notificado a las otras partes con-forme a derecho y, por ende, no fue perfeccionado en la forma debida, respetuosamente disiento de la determina-ción de la mayoría de este Tribunal de denegar la solicitud de desestimación del recurso de epígrafe. Veamos.
El miércoles 26 de octubre de 2016, en horas de la tarde, la Leda. Liza M. García Vélez, presidenta de la Comisión Estatal de Elecciones (CEE), emitió una Resolución ati-nente a unas apelaciones de solicitudes de voto adelantado de electores con impedimentos de movibilidad (encamados). Posteriormente, en horas de la noche de ese mismo día, la Presidenta de la CEE notificó una Resolu-ción Enmendada de la primera.(2)
De acuerdo con el Art. 4.001 de la Ley Electoral del Es-tado Libre Asociado de Puerto Rico (Ley Electoral), 16 LPRA see. 4031 (Art. 4.001), y dado que nos encontramos dentro de los treinta días anteriores a un evento electoral, la parte que no estuviera conforme con la determinación de *685la CEE disponía de un término de veinticuatro horas para presentar un escrito de revisión judicial ante el Tribunal de Primera Instancia y notificarlo a la CEE y a las demás partes.
Específicamente, el Art. 4.001 dispone, en lo pertinente:
Dentro de los treinta (30) días anteriores a una elección el término para presentar el escrito de revisión será de veinticua-tro (24) horas. La parte promovente tendrá la responsabilidad de notificar dentro de dicho término copia del escrito de revi-sión a la Comisión y a cualquier otra parte afectada. (Énfasis suplido).
Del texto de la disposición estatutaria arriba citada surge claramente que la parte cuenta con un único término de veinticuatro horas para presentar y notificar su escrito. Lo anterior está avalado por la norma de hermenéutica legal firmemente arraigada en nuestro ordenamiento jurí-dico que dispone que “[c]uando la ley es clara [y] libre de toda ambigüedad, la letra de ella no debe ser menospre-ciada bajo el pretexto de cumplir su espíritu”. Art. 14 del Código Civil de Puerto Rico, 31 LPRA sec. 14.
Por otro lado, aunque el Art. 4.001 no indica que el tér-mino de veinticuatro horas para la notificación del recurso de revisión es jurisdiccional,(3) aun si consideramos que dicho término es de cumplimiento estricto, corresponde a la parte peticionaria mostrar “justa causa” para no haber cumplido con él. Recordemos que
[e]n el caso de los términos de cumplimiento estricto, nuestra jurisprudencia es clara en que los tribunales podrán eximir a una parte de observar su cumplimiento si están presentes dos (2) condiciones: (1) que en efecto exista justa causa para la dilación; (2) que la parte le demuestre detalladamente al tribunal las bases razonables que tiene para la dilación; es decir, que la parte interesada acredite de manera adecuada la justa causa aludida. [...] En ausencia de alguna de estas dos (2) condiciones, los tribunales carecen de discreción para prorro-*686gar términos de cumplimiento estricto. (Énfasis en el original y comillas omitidas). Soto Pino v. Uno Radio Group, 189 DPR 84, 93 (2013).
Al remitimos a los hechos ante nuestra consideración, no está en controversia que la parte peticionaria presentó el recurso de revisión en cuestión ante el Tribunal de Pri-mera Instancia el jueves 27 de octubre de 2016 a las 12:57 p. m., por lo que, conforme a la disposición legal anterior-mente indicada, el recurso fue sometido oportunamente dentro del término de veinticuatro horas provisto en la Ley Electoral. Tampoco está en controversia que dicho recurso no fue notificado a las partes sino hasta el próximo día luego de su presentación, es decir, el viernes 28 de octubre de 2016. Al respecto, la parte aquí peticionaria no ha acre-ditado que el recurso de revisión en cuestión se le notificó a las otras partes dentro de las veinticuatro horas siguientes a la notificación de la Resolución Enmendada de la CEE en controversia o que tuvo justa causa para no hacerlo. Por el contrario, la parte recurrida nos presentó prueba de que, efectivamente, la notificación del recurso de revisión presen-tado ante el Tribunal de Primera Instancia ocurrió ya pasa-das dichas veinticuatro horas, es decir, luego del jueves 27 de octubre de 2016. Véanse: Moción Urgente, pág. 5; Moción Urgente, Apéndice, pág. 73 (donde surge el recibo del re-curso de revisión por parte de la CEE a las 9:57 a. m. del viernes 28 de octubre de 2016). Véase, también, la Moción en Oposición a Desestimación y Acreditando Notificación del Comisionado Electoral del PNP, pág. 12, apartado 38, donde la parte aquí peticionaria admite haber notificado el recurso de revisión a las otras partes entre las 9:30 a. m. y 10:00 a. m. del viernes 28 de octubre de 2016.
Como consecuencia, la parte peticionaria falló en su de-ber de demostrar que el recurso de revisión presentado ante el foro primario y del cual se acude ante nos mediante el presente recurso de certificación intrajurisdiccional fue, no sólo presentado, sino igualmente notificado a las otras par-*687tes dentro del término de veinticuatro horas dispuesto por ley. Sólo de dicho modo se hubiese podido concluir que el recurso de revisión en cuestión fue perfeccionado debida-mente conforme a derecho.
Por otra parte, tampoco se acreditó la existencia de justa causa para no haber notificado su recurso de revisión dentro de las veinticuatro horas de que la CEE emitiera la Resolución Enmendada, según dispuesto en la Ley Electoral. Por consiguiente, ante falta de justa causa y aun asumiendo que dicho término es de cumplimiento estricto, tanto el Tribunal de Primera Instancia como este Foro ca-recemos de discreción para prorrogarlo,(4)
Le corresponde a las partes perfeccionar los recursos que se presentan ante los tribunales en conformidad con las leyes, los reglamentos y la jurisprudencia existente. In-dependientemente de los méritos que pudiera o no tener el asunto presentado ante nos, los acontecimientos relatados no admiten otra conclusión que no sea que procede deses-timar el recurso de revisión presentado ante el foro prima-rio, objeto del recurso de epígrafe, por no haberse perfec-cionado debidamente conforme a derecho.(5) Procede, igualmente, conceder la Moción Urgente presentada por los recurridos y anular el auto del recurso de epígrafe, se-gún expedido durante la noche del pasado viernes 28 de octubre de 2016.(6) Por dichas razones, respetuosamente *688disiento de la determinación tomada por una mayoría de este Tribunal en relación con este asunto.

 Véase también la Moción de Desestimación presentada ante nos por el Co-misionado Electoral del Partido del Pueblo Trabajador, Dr. José F, Córdova Iturregui en la tarde del domingo 30 de octubre de 2016.


 Aunque dicha Resolución Enmendada aparenta haber sido notificada a las partes a las 8:31 p. m. del miércoles 26 de octubre de 2016 (véase la página 27 del Apéndice que acompaña la Moción Urgente de Desestimación por Falta de Jurisdic-ción del Tribunal y, en la Alternativa, Solicitud de Orden Aclaratoria sobre Consoli-dación (Moción Urgente) presentada por los recurridos), las partes parecen estar de acuerdo en que ésta fue notificada a las 9:07 p. m. del día 26. Véanse: Apéndice de la Moción Urgente, pág. 6; Urgente Recurso de Revisión Electoral, presentado por el aquí peticionario Ledo. Aníbal Vega Borges, Comisionado Electoral del Partido Nuevo Progresista. No obstante el que se haya notificado a las 8:31 p. m. o a las 9:07 p. m. del 26 de octubre, no tiene consecuencia alguna ya que, como veremos más adelante, lo importante es que la Resolución Enmendada en cuestión fue notificada a las partes el 26 de octubre de 2016, por lo que el término de veinticuatro horas en controversia venció en algún momento del jueves 27 de octubre de 2016.


 Véanse, por ejemplo: Soto Pino v. Uno Radio Group, 189 DPR 84, 92 (2013); Cruz Parrilla v. Depto. Vivienda, 184 DPR 393, 403-405 (2012).


 Soto Pino v. Uno Radio Group, supra, págs. 94-97.


 Véase, por ejemplo, Matos v. Metropolitan Marble Corp., 104 DPR 122, 125 (1975) (“Los abogados vienen obligados a cumplir fielmente el trámite prescrito en las leyes y reglamentos aplicables para el perfeccionamiento de los recursos instados ante [los tribunales], Nos proponemos exigir celosamente que así se haga”).


 Cabe señalar que el hecho de que el juez superior Ángel R. Pagán Ocasio haya emitido una Orden el 27 de octubre de 2016 a las 4:26 p. m., en la que señaló una vista para el próximo día, viernes 28 de octubre de 2016 a la 1:30 p. m. en el recurso de revisión en cuestión e instruyó a la parte aquí peticionaria que “diligenciar[a] a las partes indispensables la [...] orden junto con copia de la solicitud de revisión de con-formidad a lo prescrito en la Regla 4.4 de Procedimiento Civil, 32 L.P.R.A. Ap. V R. 4.4” —Moción en oposición a desestimación y acreditando notificación del Comisionado Electoral del PNP, Apéndice, pág. 9—, no excusaba a la parte peticionaria de notificar su recurso de revisión a las otras partes dentro del término de veinticuatro horas provisto por la Ley Electoral, según indicado arriba. Cabe mencionar, además, que al *688momento en que el juez Pagán Ocasio emitió dicha Orden, la parte peticionaria con-taba todavía con el resto del día 27 para notificarle su recurso a las otras partes dentro del término de veinticuatro horas antes dispuesto; aun así no lo hizo, sin proveer justa causa para su proceder. De hecho, nada impedía que la parte aquí peticionaria le hubiera notificado por fax o por correo electrónico el recurso de revisión a las demás partes, y posteriormente, las emplazara con copia de la Orden del foro primario y del recurso, en estricto cumplimiento con los términos de dicha Orden. Véanse las Reglas 67.1 y 67.2 de Procedimiento Civil de 2009 (32 LPRAAp. V).